UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT

                          _________________

                             No. 97-20049

                          (Summary Calendar)
                           _________________


          LESLIE A TAYLOR,


                                Plaintiff-Appellant,

          versus


          JOHN J CALLAHAN, Acting Commissioner of Social
          Security,


                                Defendant-Appellee.



             Appeal from the United States District Court
                  For the Southern District of Texas
                            (H-96-CV-1184)

                           August 29, 1997

Before DAVIS, EMILIO M. GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

     Leslie A. Taylor appeals the district court’s grant of summary

judgment in favor of the Commissioner of Social Security, affirming

the denial of her application for disability insurance benefits.

We affirm.


     *
          Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                                       I

     Taylor applied for disability insurance benefits on December

1, 1992, alleging that she had become disabled on September 17,

1991,   due   to   fibromyalgia      which   caused    her    muscle   pain   and

headaches.    After the Social Security Administration denied her

application for benefits, Taylor requested a hearing before an

administrative law judge (“ALJ”).

     Since    1991,   Taylor   has    been   treated    for    pain    and   other

symptoms allegedly related to her condition by Dr. Anh Cacciatore

at the Kelsey-Seybold Clinic.          In addition to the fibromyalgia,

Taylor has been diagnosed with depression.            She takes several pain

medications, as well as antidepressant medication.

     On August 25, 1992, Taylor complained of a headache that had

lasted for two days, followed by aching and weakness, especially in

her hands. Upon examination, however, she was found to have normal

strength in her hands.         On September 29, 1992, Taylor reported

improvement in her headaches with medication, but Dr. Cacciatore

reported spasm of Taylor’s paracervical muscles.               On November 23,

1992, Taylor reported to Dr. Cacciatore that she had had to cease

vacuuming due to pain.     Dr. Cacciatore treated Taylor with trigger

point injections, completed a functional capacity questionnaire,

and refilled a prescription for Pamelor.

     On January 23, 1993, Steven Rubenzer, Ph.D., performed a

psychological evaluation of Taylor.            She reported that she was

depressed and anxious due to fibromyalgia and headaches, but that

                                      -2-
she could drive, handle money, and pay her bills.               Dr. Rubenzer

reported that when Taylor was not in pain, she was able to care for

herself, socialize, and perform household tasks without assistance.

Dr. Rubenzer diagnosed “major depression, single episode, moderate”

and concluded that “[o]verall [Taylor] appears to possess both the

intellectual and academic abilities to function effectively on a

day to day basis.”

     Dr. Cacciatore examined Taylor again on February 12, 1993.

Taylor    reported    that    she   could   perform   light   housework    and

requested a rheumatology referral.          Rheumatologist Martin Fischer,

M.D., examined Taylor on February 19, 1993.               From March through

July 1993, Taylor received treatment for epigastric pain.

     A neurological examination of Taylor on July 15, 1993 was

normal.    However, on July 21, she complained of pain in her right

third finger that caused her to drop things.          The finger was normal

upon examination.      Taylor reported that, although medication had

improved her mood, she still had pain and headaches.             Dr. Fischer

reported that Taylor’s neck x-rays and cervical spine MRI were

normal.

     In 1994, Taylor again received treatment for epigastric pain

from March through May.       In October 1994, on a referral by Taylor’s

attorney, Houston Work and Fitness conducted a functional capacity

evaluation of Taylor.        The physical therapists who examined Taylor

reported that she sat for twenty minutes and stood and walked for

fifteen    minutes,    complaining     of   pain.     A   lifting   test   was

                                      -3-
discontinued after Taylor complained of pain upon lifting three

pounds.     Nonetheless, she had normal or near normal ranges of

motion for all extremities except her shoulders, left hip extension

and abduction, right hip extension, and dorsiflexion of both

ankles.      Manual    muscle    testing    for   strength   revealed   normal

strength in Taylor’s neck, fair to normal trunk strength, and good

to normal arm and hand strength (with the exception of fair

strength in her right elbow and poor strength in her right thumb).

Taylor had good to normal leg strength, with the exception of fair

strength in her toes.      Her grip strength was initially measured at

69 percent of normal on the left and 54 percent of normal on the

right, but her strength decreased on a subsequent test.

     On October 28, 1994, Dr. Cacciatore stated that Taylor could

sit three hours per day, stand one hour per day, walk one hour per

day, and occasionally lift and carry ten pounds.             She reported that

Taylor’s only objective sign of pain was muscle spasm, and she

described Taylor’s pain as moderate.

     At the hearing before the ALJ on November 2, 1994, Taylor

complained of arthritis in her right thumb and weakness in both

hands.     She stated that her activities included getting her sons

ready for school, sitting most of the day and watching television

or reading, a little cooking, and doing arts and crafts when she

felt up to it.    She also stated that she had five or six days each

month when she could not get out of bed.

     Dr.    Craddock    Duren,    a   specialist    in   internal   medicine,

                                      -4-
testified at the hearing as a medical advisor.                He stated that

fibromyalgia    is   treatable     and    that    Taylor    was    taking    the

appropriate    medications   for    her    condition       (nonsteroid      anti-

inflammatory drugs and tricyclic antidepressants).                He testified

that based on the objective medical evidence in the record, Taylor

could frequently lift five pounds, occasionally lift and carry up

to ten pounds, and sit for eight hours per day with a sit/stand

option. He suggested that Taylor seek a repetitive, low-stress job

with minimal contact with the public.            In response to questioning

by Taylor’s attorney, Dr. Duren stated that he disagreed with the

assessment by Houston Work and Fitness that Taylor could lift only

three pounds because it was inconsistent with the finding that she

had 90 percent or greater of the normal range of motion for her

arms.

     Dr. Ronald DeVere, a consulting neurologist, examined Taylor

in December 1994.    Dr. DeVere found no neurological deficits, but

concluded that Taylor’s “aches and pains . . . are certainly

compatible with fibromyalgia.” He stated that Taylor’s “difficulty

in functioning is basically based on chronic pain which does not

appear to be based on any primary neurological disorder.”             Based on

this examination, Dr. DeVere concluded that Taylor could lift five

to ten pounds, stand and walk for eight hours per day, and sit for

six to eight hours per day.

     Dr. Stuart Rosenthal, another consulting physician, examined

Taylor in March 1995.     He found that, although she had multiple

                                    -5-
subjective complaints of musculoskeletal pain, she had no objective

abnormalities. He concluded that Taylor could lift between ten and

fifteen pounds and that she had no other significant functional

limitations.

     The   ALJ   concluded   that   Taylor    is   not   disabled    because,

although she cannot perform her former work as a legal secretary,

she can perform other semi-skilled and unskilled sedentary jobs

which exist in significant numbers in the economy.                  After the

Appeals Council denied Taylor’s request for review, she filed a

complaint in federal district court seeking judicial review of the

ALJ’s decision.      The district court found the ALJ’s decision

supported by substantial evidence and consistent with relevant

legal standards and therefore granted summary judgment for the

Commissioner.    Taylor appeals.

                                    II

     Our review of the Commissioner’s denial of disability benefits

is limited to determining whether the decision is supported by

substantial evidence in the record and whether the proper legal

standards were used in evaluating the evidence. Villa v. Sullivan,

895 F.2d 1019, 1021 (5th Cir. 1990).         Substantial evidence is more

than a scintilla, less than a preponderance, and is such relevant

evidence as a reasonable mind might accept as adequate to support

a conclusion.    Id. at 1021-22.    In applying this standard, we must

review the entire record to determine if such evidence is present.


                                    -6-
Id. at 1022.      However, we may neither reweigh the evidence in the

record nor substitute our judgment for that of the Commissioner.

Id.

      The Commissioner evaluates disability claims by answering the

following sequential questions:

      (1)   Is the claimant currently working?
      (2)   Can the impairment be classified as severe?
      (3)   Does the impairment meet or equal a listed
            impairment in Appendix 1 of the Commissioner’s
            regulations?      (If    so,   disability   is
            automatic.)
      (4)   Can the claimant perform past relevant work?
      (5)   Can the claimant perform other work?

20 C.F.R. § 416.920.      In this case, the ALJ concluded that Taylor

can perform semi-skilled and unskilled sedentary jobs.               The ALJ

thus concluded that Taylor is not disabled.

      Dr. Cacciatore opined that Taylor could sit only three hours

per day, stand one hour per day, walk one hour per day, and lift

ten pounds.       She supported this opinion with objective medical

findings    of   muscle   spasm,   symmetrical   trigger   points,    and   a

possible herniated disc.       In finding that Taylor was not disabled,

the ALJ disregarded Dr. Cacciatore’s opinion because the reports

and   testimony    of   the   consulting   physicians   were   all   to   the

contrary.    Taylor challenges the ALJ’s rejection of her treating

physician’s evaluation in favor of the opinions of the consulting

examining specialists.

      While the opinion and diagnosis of a treating physician should

be afforded considerable weight in determining disability, the ALJ

                                     -7-
has the sole responsibility for determining a claimant’s disability

status. Martinez v. Chater, 64 F.3d 172, 176 (5th Cir. 1995).                The

ALJ is free to reject the opinion of any physician when the

evidence supports a contrary conclusion.          Id.    In addition, an ALJ

may give less weight, little weight, or even no weight to a

physician’s      testimony   where      her   statements    are    brief     and

conclusory,      not   supported   by    medically      acceptable   clinical

laboratory diagnostic techniques, or otherwise unsupported by the

evidence.   Greenspan v. Shalala, 38 F.3d 232, 237 (5th Cir. 1994),

cert. denied, __ U.S. __, 115 S. Ct. 1984, 131 L. Ed. 2d 871

(1995).

     In this case, the ALJ received extensive evidence from several

consulting physicians regarding Taylor’s condition and limitations.

Dr. Fischer reported that an examination of Taylor’s fingers showed

that they were normal.       Dr. DeVere found no neurological deficits

upon examination of Taylor.          Dr. DeVere opined that, based on

Taylor’s subjective complaints, she could lift and carry five to

ten pounds and sit six to eight hours per day.                    He found no

limitation on her ability to stand and walk.                  Dr. Rosenthal

reported    no   objective   abnormalities      and   concluded,     based    on

Taylor’s subjective complaints, that she could lift up to fifteen

pounds and frequently lift and carry ten pounds.             Both Dr. DeVere

and Dr. Rosenthal considered Taylor’s subjective complaints in

assessing her residual functional capacity and still determined


                                     -8-
that she could perform sedentary work.

       Dr. Duren testified that Taylor was receiving the appropriate

medications for treatment of fibromyalgia.             He also stated that,

based on the objective medical evidence in the record, Taylor could

frequently lift five pounds, occasionally lift and carry up to ten

pounds, and sit for eight hours per day with a sit/stand option.

In light of this evidence, the ALJ could properly credit the

reports and testimony of the consulting physicians and discount

those of Taylor’s treating physician.

       Taylor argues that the ALJ did not provide sufficient reasons

for    finding   her    subjective    complaints    of      pain    lacking    in

credibility. To the contrary, the ALJ found Taylor’s complaints of

pain   not   fully     credible   because   they   were   not      supported   by

objective medical findings, because Taylor’s daily activities were

inconsistent with her claims of pain, and because Taylor testified

that medication helped relieve her pain.           See Harper v. Sullivan,

887 F.2d 92, 96 (5th Cir. 1989) (“The mere existence of pain does

not automatically create grounds for disability, and subjective

evidence of pain will not take precedence over conflicting medical

evidence.”).      The    ALJ   had   no   obligation   to    credit    Taylor’s

testimony over the objective evidence in the record.                 See, e.g.,

Anthony v. Sullivan, 954 F.2d 289, 295 (5th Cir. 1992) (stating

that ALJ need not credit subjective evidence over conflicting

medical evidence); Villa, 895 F.2d at 1024 (“Subjective evidence


                                      -9-
need not take precedence over objective evidence.”).        We therefore

find no error in the ALJ’s evaluation of Taylor’s testimony.

     Taylor next argues that the district court erred in upholding

the ALJ’s decision on a ground not articulated in the ALJ’s

decision.   To the contrary, the district court’s decision affirmed

the ALJ’s decision on a ground specifically articulated by the

ALJ))that the limitations described by Taylor’s treating physician

are contradicted by the findings of the consulting physicians.

     Taylor also contends that the ALJ purposefully ignored the

evidence and the law to deny Taylor’s application based solely on

the fact that Taylor has been receiving $1,400 per month in

disability insurance from her former employer.        The ALJ’s lengthy

and comprehensive decision refutes this frivolous contention.

     Taylor maintains that the ALJ failed to develop the record

regarding the “nature and severity of Taylor’s mental disorder.”

Specifically, she contends that the vocational expert who testified

at the hearing was uncertain of the meaning of Taylor’s diagnosis

of “major depression, single episode, moderate.”       Taylor does not,

however,    explain   how   she   was    prejudiced   by   this   alleged

uncertainty.   Thus, we will not reverse the ALJ’s decision on this

ground.    See Kane v. Heckler, 731 F.2d 1216, 1220 (5th Cir. 1984)

(explaining that, where ALJ fails to develop adequate record,

claimant must show that she was prejudiced as result of scanty

hearing by showing that, had ALJ “done his duty,” she could and



                                  -10-
would have adduced evidence that might have altered result of

proceeding).

     Finally, Taylor argues that new, intervening administrative

rulings issued in July 1996 after the administrative denial of

Taylor’s claim, but prior to adjudication by the district court,

require remand to the administrative agency for further evaluation.

Taylor filed her complaint in district court in April 1996, and

moved for summary judgment in August 1996.    Thus, Taylor had the

opportunity to raise this issue in district court and failed to do

so; she provides no explanation for this failure.     As this case

does not present exceptional circumstances, we will not address

this argument.   See, e.g., Rutland v. Moore, 54 F.3d 226, 232 n.12

(5th Cir. 1995) (“As is well established, and with very narrow

exception, we do not consider issues raised for the first time on

appeal . . . .”); Brantley v. Surles, 804 F.2d 321, 324 (5th Cir.

1986) (“We will not consider matters not raised before the district

court unless a miscarriage of justice would result.”).

AFFIRMED.




                               -11-